Citation Nr: 9932437	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  97-23 829 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 40 
percent for a cervical spine disability manifested by 
cervical strain, intervertebral disc syndrome and myofascial 
pain.

2.  Entitlement to a disability evaluation in excess of 10 
percent for a lumbosacral spine disability manifested by 
lumbosacral strain.

3.  Entitlement to a disability evaluation in excess of 10 
percent for a left knee disability manifested by 
chondromalacia and mild degenerative changes.

4.  Entitlement to a compensable disability evaluation for 
the residuals of a left inguinal hernia repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from October 1991 to 
January 1996.  He also served on active duty from training 
between November 1983 and May 1984 and between September 1986 
and January 1987.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO).

The Board notes that the scars on the veteran's left knee 
that are the result of an inservice arthroscopic surgery, as 
well as the abdominal scars resulting from an inservice left 
inguinal herniorrhaphy, have not been service-connected, nor 
rated.  The Board has decided to refer back to the RO both 
issues of service connection for left knee scars, secondary 
to an inservice arthroscopy, and service connection for 
abdominal scars, secondary to an inservice herniorrhaphy, 
because not only are these issues yet to be adjudicated at 
the RO level, but a medical determination needs to be done as 
to the degree of the severity of the scars, i.e., whether 
they are tender or painful on objective demonstration or 
poorly nourished, with repeated ulceration, so as to warrant 
compensable ratings.  Accordingly, both matters are referred 
back to the RO for appropriate action.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matters on appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  It has been objectively demonstrated that the service-
connected cervical spine disability currently is manifested 
by a pronounced intervertebral disc syndrome, with evidence 
of characteristic, objectively-confirmed pain and muscle 
spasms and neurological findings appropriate to the site of 
the diseased discs, with little intermittent relief.

3.  It has not been objectively demonstrated that the 
service-connected lumbosacral spine disability currently is 
manifested by ankylosis; degenerative arthritis; moderate or 
severe limitation of motion; an intervertebral disc syndrome 
of at least a moderate nature, with recurring attacks; 
lumbosacral strain manifested by muscle spasm on extreme 
forward bending and, loss of lateral spine motion, 
unilateral, in the standing position; or lumbosacral strain 
of a severe nature, as specifically described by the 
applicable diagnostic code.

4.  It has not been objectively demonstrated that the 
service-connected left knee disability currently is 
manifested by ankylosis; impairment of the tibia and fibula 
manifested by their malunion or nonunion; dislocation of the 
semilunar cartilage;, limitation of the flexion to 30 degrees 
or less; limitation of the extension to 15 degrees or more; 
or recurrent subluxation or lateral instability.

5.  It has been medically determined that there is no 
evidence of the recurrence of the inguinal hernia that was 
repaired during service and that the service-connected 
condition appears to be under good control.

6.  Further consideration of the matters on appeal on an 
extraschedular basis is not warranted because the present 
case does not present a disability picture that is so 
exceptional or unusual as to render impractical the 
application of the regular standards.

CONCLUSIONS OF LAW

1.  The schedular criteria for a 60 percent disability 
evaluation for the service-connected cervical spine 
disability have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.44, 4.45, 4.59, 4.71a, Part 4, Diagnostic Code 5293 (1999).

2.  The schedular criteria for a disability evaluation in 
excess of 10 percent for the service-connected lumbosacral 
spine disability have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.44, 4.45, 
4.59, 4.71a, Part 4, Diagnostic Codes 5285, 5286, 5289, 5292, 
5293, 5295 (1999).

3.  The schedular criteria for a disability evaluation in 
excess of 10 percent for the service-connected left knee 
disability have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.44, 4.45, 
4.59, 4.71a, Part 4, Diagnostic Codes 5020, 5256, 5257, 5258, 
5260, 5261, 5262 (1999).

4.  The schedular criteria for a compensable disability 
evaluation for the service-connected residuals of a left 
inguinal hernia repair have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.114, Part 4, Diagnostic Code 7338 (1999).


REASONS AND BASES FOR THE FINDINGS AND CONCLUSIONS

Preliminary matters:

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the veteran has presented well-grounded 
claims.  The facts relevant to this appeal have been properly 
developed and VA's obligation to assist the veteran in the 
development of his claims (not to be construed, however, as 
shifting from the claimant to VA the responsibility to 
produce necessary evidence, per 38 C.F.R. § 3.159(a) (1999)), 
has been satisfied.  Id.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1, Part 4 (1999) (hereinafter, "the Schedule").  
Separate rating codes identify the various disabilities.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded  
history.  38 C.F.R. § 4.2 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40 (1999); see, also, DeLuca v. Brown, 8 Vet. 
App. 202, 205-206 (1995).

The osseous abnormalities incident to trauma or disease, such 
as malunion with deformity throwing abnormal stress upon, and 
causing malalignment of joint surfaces, should be depicted 
from study and observation of all available data, beginning 
with inception of injury or disease, its nature, degree of 
prostration, treatment and duration of convalescence, and 
progress of recovery with development of permanent residuals.  
38 C.F.R. § 4.44 (1999).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to abnormal 
movement (due to a variety of reasons, to include ankylosis, 
contracted scars, flail joints, etc.), weakened movement, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, atrophy of disuse, as well as 
instability of station, disturbance of locomotion and 
interference with sitting, standing and weight-bearing.  
38 C.F.R. § 4.45 (1999).

With any form of arthritis, painful motion is an important 
factor of disability.  The facial expression, wincing, etc., 
on pressure or manipulation should be carefully noted and 
definitely related to affected joints, as the intent of the 
Schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability and 
actually painful, unstable or malaligned joints due to healed 
injury as entitled to at least the minimum compensable rating 
for that joint.  See, 38 C.F.R. § 4.59 (1999).

In addition to the schedular criteria set forth in the 
Schedule, VA regulation provides for the Board's referral of 
an increased rating issue back to the RO for further 
consideration of the matter on an extra-schedular basis in 
all those exceptional cases where the schedular evaluations 
are found to be inadequate, the governing norm in these 
exceptional cases being:  A finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular standards.  See, in this 
regard, 38 C.F.R. § 3.321(b)(1) (1999).

As a final preliminary matter, the Board notes that the 
United States Court of Appeals for Veterans Claims (the 
Court) has recently held that when a veteran has expressed 
dissatisfaction with an initial rating assigned for a 
disability following an initial award of service connection 
for that disability, the evidence that was of record when the 
original rating was granted takes precedence over the 
recently-produced evidence and, depending on the particular 
factual situation at hand, separate ratings might be 
warranted for separate periods of time, a practice commonly 
known as "staged" ratings.  See, in this regard, Fenderson 
v. West, Jr., 12 Vet. App. 119, 126 (1999).  In the present 
case, a Fenderson question or controversy has not arisen 
because the record shows that, rather than assigning staged 
ratings, the RO has assigned the same effective date of 
January 4, 1996, to all the ratings it has assigned for the 
four above service-connected disabilities, including those 
ratings assigned after the initial grant of service 
connection of May 1996, and there is no evidence of record 
suggesting that staged ratings are warranted for either one 
of the service-connected disabilities.

First Issue
Entitlement to a disability evaluation in excess of 40 
percent for
a cervical spine disability manifested by cervical strain,
intervertebral disc syndrome and myofascial pain:

The veteran contends that he is entitled to an increased 
rating for the service-connected cervical spine disability.

A review of the evidence of record reveals that, when the 
veteran initiated the appeal of the rating decision of May 
1996, in which service connection was granted for the 
diagnosed cervical spine disability, the disability was rated 
as noncompensable and that, thereafter and pursuant to the 
RO's review of additional private and VA medical evidence 
that was produced between 1996 and 1998, the rating was first 
increased to 10 percent, in a June 1997 rating decision, and 
then to the current rating of 40 percent, in a July 1998 
rating decision, this time essentially based on VA medical 
evidence produced in 1998.

The current rating of 40 percent has been assigned under the 
provisions of Diagnostic Code 5293 of the Schedule on account 
of the manifestation of a severe intervertebral disc 
syndrome, with recurring attacks and intermittent relief, and 
it is noted that a similar rating would be warranted for 
unfavorable ankylosis of the cervical spine, under Diagnostic 
Code 5287.  See, 38 C.F.R. § 4.71a, Part 4, Diagnostic Codes 
5287 and 5293 (1999).

A 60 percent schedular rating is warranted when there is 
evidence of complete bony fixation (ankylosis) of the spine, 
at a favorable angle (Diagnostic Code 5286); or a pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy, with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and with little intermittent relief (Diagnostic Code 
5293), while a 100 percent (total) rating is warranted when 
there is evidence of or complete bony fixation (ankylosis) of 
the spine, at an unfavorable angle, with marked deformity and 
involvement of the major joints (Marie-Strumpell type) or 
without other joint involvement (Bechterew type) (Diagnostic 
Code 5286).  38 C.F.R. § 4.71a, Part 4, Diagnostic Codes 5286 
and 5293 (1999).

If the service-connected cervical spine disability involved 
the residuals of a fractured vertebra, then the provisions of 
Diagnostic Code 5285 of the Schedule would be of application, 
too, as they provide for ratings of 60 and 100 percent, 
depending on the severity of those residuals.  See, 38 C.F.R. 
§ 4.71a, Part 4, Diagnostic Code 5285 (1999).  In the present 
case, however, the Board does not need to consider this 
diagnostic code because the service-connected disability does 
not include the residuals of a fractured vertebra.  What the 
Board does need to determine at this time is whether the 
competent evidence in the record reveals that there is 
ankylosis of the cervical spine or a pronounced 
intervertebral disc syndrome, so as to warrant a rating 
exceeding 40 percent.

The VA medical evidence on which the RO based the initial 
noncompensable rating consists of the report of a VA joints 
examination that was conducted in February 1996 and the 
report of VA X-Rays that were obtained on the same date.  The 
subscriber of the report of the medical examination limited 
his statements to say that the veteran said that he suffered 
a neck injury in a motor vehicle accident during service, in 
1993, that there was no fracture but that a June 1994 MRI had 
revealed "two bulging disks and some deterioration" and 
that the veteran currently complained of neck pain, off and 
on, since 1993.  He also made reference to the ranges of 
motion of the cervical spine, said that the veteran 
complained of pain on range of motion and listed the 
pertinent diagnosis as a clinical examination that was within 
normal limits.  The VA X-Ray report revealed no abnormalities 
and the impression was listed as an unremarkable cervical 
spine.

Subsequent to the May 1996 rating decision in which service 
connection was granted and a noncompensable rating was 
assigned, the RO secured a copy of the June 1994 private MRI 
to which reference was made in the prior paragraph.  This 
report, which is of record, does confirm that the veteran has 
a mild disc dehydration with moderate diffuse disc bulging at 
C5-6, as well as a mild diffuse disc bulging at C6-7.  The RO 
also secured a December 1996 statement from the veteran's 
private chiropractor, confirming the diagnosis of disc bulge 
at C6-7 and disc dehydration at C5-6 and indicating that the 
veteran had not worked since the 1993 injury "due to the 
severity of the condition."

Of record is also a private medical report, dated in March 
1997.  According to the physician who subscribed this report, 
the veteran explained that he sustained his inservice neck 
injury in 1993 when the car he was in at a stop sign was 
rear-ended.  Currently, he complained of occasional numbness 
from his elbows, down to his fingertips, and pain in the 
posterior neck area, sometimes also in the upper trapezius 
area and sometimes causing headaches.  He said that he had 
been receiving chiropractic treatment for a while and that 
the treatment included manipulation, ice, heat and electrical 
stimulation, as well as some physical therapy and 
rehabilitation.  On examination, it was noted that the 
veteran had "no severe tenderness in the neck area" and 
that there was decreased side bending of the cervical spine, 
bilaterally, with contralateral pulling-type pain and some 
pain on forward flexion of the neck as well.  Neck pain with 
bulging disc and myofascial pain was listed as the pertinent 
impression.

An October 1997 private medical record reveals that the 
veteran was still complaining of left side pain, 
notwithstanding his having received, in September 1997, 
myofascial trigger-point injections in both upper trapezius 
and the left lower rhomboid area, while a December 1997 
private medical record reveals that the veteran had pain in 
the right midcervical paraspinals and that the ranges of 
motion of the cervical spine showed pain with extension, 
right lateral side bending and left rotation.

Partially-legible VA outpatient medical records dated in 
September and October 1997 reveal complaints of neck/shoulder 
pain radiating down the arms and objective evidence of 
tenderness over several cervical spinous processes and a 
decreased range of motion of the cervical spine.

The report of March 1998 VA X-Rays reveals again an 
essentially negative cervical spine study, while the report 
of an April 1998 VA joints examination reveals complaints of 
neck pain, objective findings of flexion from 0 to 20 
degrees, extension from 0 to 45 degrees, right lateral 
bending from 0 to 10 degrees, left lateral bending from 0 to 
40 degrees and rotation to the right and left from 0 to 40 
degrees, as well as an assessment of cervical degenerative 
disc disease, with myofascial pain, by history.

The above evidence notwithstanding, the Board finds it 
necessary to now discuss the contents of a VA peripheral 
nerves medical examination that the veteran underwent in 
April 1998, which reveals a much clearer picture of the 
severity of the service-connected cervical spine disability 
that is in accordance with the veteran's historical 
complaints of record.  According to the subscriber of this 
report, the veteran said that he started suffering from neck 
pain radiating to the right arm following his severe whiplash 
injury to the neck of 1993, that the pain, which occasionally 
radiated to the left arm, was getting worse and that, 
intermittently, he got an electric shock-type of sensation 
going from the neck to the arm and the fingertips.  He 
explained that, for a while, he had "gone to the doctors but 
nothing was done" until he had the MRI of 1994 that 
confirmed the bulging discs at the C5-6 and C6-7 levels.

According to the above report, the veteran said that the 
treatment that he was getting from VA helped him temporarily 
but explained that he found it very difficult to engage in 
his occupation as a mentor for handicapped children, a job 
that was stressful and added to his neck pain.  He said that 
the neck was sometimes stiff in the mornings and that he got 
occasional numbness and paresthesia in the fingertips and the 
back of the arm and forearm, the pain being worse on the 
right side.  Occasionally, he would get some symptoms in the 
left arm, too.  On examination, it was noted that the neck 
movements were severely limited and painful and that there 
was muscle spasm.  Cranial nerves were normal but there was a 
decrease in the motor strength in the distal part of the 
right hand and in the shoulder abduction, while the left 
upper extremity and both lower extremities seemed to be 
within normal limits.  Reflexes showed that the right biceps 
and triceps jerks were slightly diminished, when compared to 
the left side, and it was noted that the veteran walked with 
a stiff neck and that the MRI of June1994 confirmed the 
bulging discs at nearly three levels, between C4-5, C5-6 and 
C6-7.  The final impression was the following:

Status post whiplash injury with severe 
radiating pain to the right arm with 
intermittent shock-like sensation to the 
left shoulder and arm, probably secondary 
to a radiculopathy.  These symptoms are 
interfering with his job as a handicapped 
children's mentor.

From the above it is clear that the cervical spine is 
currently not ankylosed, so an increased rating is not 
warranted under Diagnostic Code 5286.  However, the Board is 
of the opinion that the severity of the service-connected 
disability meets the criteria for a 60 percent rating under 
Diagnostic Code 5293 of the Schedule, as the medical evidence 
of record, particularly the report of the April 1998 VA 
peripheral nerves examination, confirms that the disability 
is pronounced, with evidence of characteristic, objectively-
confirmed pain and muscle spasms, as well as neurological 
findings appropriate to the site of the diseased discs (i.e., 
the radiation of the pain down the right arm, with numbness), 
with little intermittent relief.

In view of the above, the Board concludes that a rating of 60 
percent is warranted for the service-connected cervical spine 
disability.  To that extent, the benefit sought on appeal is 
hereby granted.


Second Issue
Entitlement to a disability evaluation in excess of 10 
percent for
a lumbosacral spine disability manifested by lumbosacral 
strain:

The veteran contends that he is entitled to an increased 
rating for the service-connected lumbosacral spine 
disability.

A review of the evidence of record reveals that this 
disability was initially rated as noncompensable in the 
rating decision of May 1996 and that, pursuant to the RO's 
review of additional medical evidence in the record, the 
rating was then increased to 10 percent disabling in the June 
1997 rating decision, under the provisions of Diagnostic Code 
5295 of the Schedule, which provides for such a rating when 
there is evidence of lumbosacral strain, with characteristic 
pain on motion.  The same rating, which is the rating that is 
currently in effect, is also warranted for slight limitation 
of the motion of the lumbosacral spine (Diagnostic Code 
5292); and for mild intervertebral disc syndrome (Diagnostic 
Code 5293).  38 C.F.R. § 4.71a, Part 4, Diagnostic Codes 
5292, 5293 and 5295 (1999).

A 20 percent schedular rating is warranted when there is 
evidence of moderate limitation of the motion of the 
lumbosacral spine (Diagnostic Code 5292); moderate 
intervertebral disc syndrome, with recurring attacks 
(Diagnostic Code 5293); or lumbosacral strain, with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in the standing position (Diagnostic Code 
5295).  38 C.F.R. § 4.71a, Part 4, Diagnostic Codes 5292, 
5293 and 5295 (1999).

A 40 percent schedular rating is warranted when there is 
evidence of favorable ankylosis of the lumbar spine 
(Diagnostic Code 5289); severe limitation of the motion of 
the lumbar spine (Diagnostic Code 5292); severe 
intervertebral disc syndrome, with recurring attacks and only 
intermittent relief (Diagnostic Code 5293); or severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion (Diagnostic Code 5295).  
38 C.F.R. § 4.71a, Part 4, Diagnostic Codes 5289, 5292, 5293 
and 5295 (1999).

A 50 percent schedular rating is warranted when there is 
evidence of unfavorable ankylosis of the lumbosacral spine 
(Diagnostic Code 5289), while a 60 percent schedular rating 
is warranted when there is evidence of residuals of a 
fractured vertebra, without cord involvement, but with 
abnormal mobility requiring neck brace or jury mast 
(Diagnostic Code 5285); complete bony fixation (ankylosis) of 
the spine, at a favorable angle (Diagnostic Code 5286); or a 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and with little intermittent 
relief (Diagnostic Code 5293).  38 C.F.R. § 4.71a, Part 4, 
Diagnostic Codes 5285, 5286, 5289 and 5293 (1999).

A 100 percent (total) rating is warranted when there is 
evidence of the residuals of a fractured vertebra, with cord 
involvement and the veteran being bedridden or in need of 
long leg braces (Diagnostic Code 5285); or complete bony 
fixation (ankylosis) of the spine, at an unfavorable angle, 
with marked deformity and involvement of the major joints 
(Marie-Strumpell type), or without other joint involvement 
(Bechterew type) (Diagnostic Code 5286).  38 C.F.R. § 4.71a, 
Part 4, Diagnostic Codes 5285 and 5286 (1999).

In addition to the above regulations, the adjudication and 
review of claims for increased ratings for disabilities of 
the musculoskeletal system that include degenerative 
arthritis, or osteoarthritis, as well as traumatic arthritis, 
substantiated by X-Ray evidence, requires the consideration 
of Diagnostic Code 5003 of the Schedule.  This diagnostic 
code provides for the arthritis to be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  It also mandates 
that, when the limitation of motion is noncompensable under 
the appropriate diagnostic code, a 10 percent rating should 
be assigned for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, but 
not added, under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm or satisfactory evidence of painful motion.  
See, 38 C.F.R. § 4.71a, Part 4, Diagnostic Codes 5003 and 
5010 (1999).

Additionally, in the absence of evidence of limitation of 
motion, a 10 percent rating will be assigned if there exists 
X-Ray evidence of the involvement of two or more major 
joints, or two or more minor joint groups, to be increased to 
20 percent if that evidence is accompanied by occasional, 
incapacitating exacerbations.  Again, see, 38 C.F.R. § 4.71a, 
Part 4, Diagnostic Code 5003 (1999).

According to the report of the VA joints examination of 
February 1996, the veteran said that he injured his lower 
back while carrying heavy objects during service in 1984, 
that the lower back pain was aggravated when he was involved 
in the motor vehicle accident of 1993, that he had had, 
however, no fracture, but that he was having back pain ever 
since.  On examination, he had no postural abnormality, nor 
fixator deformity, but there was some mild tenderness on 
palpation over the paraspinal muscle of the lumbosacral 
spine, with no muscle spasm.  Forward flexion was to 80 
degrees, backward extension to 25 degrees, left lateral 
flexion to 20 degrees, right lateral flexion to 30 degrees 
and rotation to 25 degrees, bilaterally.  There were 
complaints of pain on the ranges of motion.  The subscribing 
examiner noted that X-Rays revealed no fracture or 
subluxation and he listed the pertinent diagnosis as a 
clinical examination that was within normal limits.

The report of February 1996 VA X-Rays of the veteran's 
lumbosacral spine reveals no malalignment, normal lumbar disc 
spaces, no degenerative changes and no fractures or 
destructive lesions, and an impression of an unremarkable 
lumbar spine.

According to the private medical report of March 1997, the 
veteran said that he had been having problems with his back 
since service but that he had had X-Rays of his lumbosacral 
spine done and that he was told that "they were okay."  On 
examination, the range of motion of the lumbar spine was full 
and there was no muscle spasm, although there was pain with 
flexion and extension.  Straight leg raising was negative, 
bilaterally, motor strength was normal, sensation was intact 
and deep tendon reflexes were 2+ and equal in all 
extremities.  The pertinent impression was listed as chronic 
low back pain.

VA outpatient medical records dated between September and 
December 1997 reveal complaints of lower back pain.

According to the report of March 1998 VA X-Rays of the 
veteran's lumbosacral spine, anterior/posterior and lateral 
projections of that section of the veteran's spine revealed 
no compression deformity, adequate intervertebral disc 
spaces, symmetrical and intact pedicles and normal alignment 
of the bodies of the lumbar spine.  The impression was listed 
as an essentially negative lumbar spine study.

According to the report of the VA joints examination of April 
1998, the veteran complained of lumbar spine pain, secondary 
to a lumbar spine sprain.  On examination, the lumbar spine 
had flexion from 0 to 86 degrees, extension from 0 to 10 
degrees, full lateral range of motion and rotational range of 
motion.  The veteran was able to heel and toe stand without 
difficulty.  He had 2+ patella and Achilles' tendon reflexes, 
his strength was 5/5 in the lower extremities and sensory was 
intact.  In the assessment section of this report, the 
subscribing examiner noted that the veteran was status post a 
lumbosacral strain.

At the outset, the Board notes that the diagnostic codes 
addressing residuals of a fractured vertebrae, ankylosis of 
the lumbosacral spine and degenerative arthritis (Diagnostic 
Codes 5003, 5286, 5289 and 5295) are not to be considered at 
this time because the service-connected lumbosacral spine 
disability does not include residuals of a fractured vertebra 
and there is no evidence that the lumbosacral spine is 
currently ankylosed or arthritic.

In considering the evidentiary record under the remaining 
applicable diagnostic codes, the Board finds that there is no 
competent evidence demonstrating that the service-connected 
lumbosacral spine disability currently is productive of 
moderate or severe limitation of motion;, an intervertebral 
disc syndrome of at least a moderate nature, with recurring 
attacks;, lumbosacral strain manifested by muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in the standing position; or lumbosacral strain 
of a severe nature, as specifically described by the 
applicable diagnostic code.

In view of the above, the Board has no other recourse but to 
conclude that a rating exceeding 10 percent for the service-
connected lumbosacral strain is not warranted because none of 
the schedular criteria required for any such higher ratings 
has been met.  The claim for that benefit has failed and the 
appeal must be denied.

Third Issue
Entitlement to a disability evaluation in excess of 10 
percent for a left knee disability manifested by 
chondromalacia and mild degenerative changes:

The veteran contends that he is entitled to an increased 
rating for the service-connected left knee disability.

A review of the evidence of record reveals that the service-
connected left knee disability has been rated, since it was 
service-connected in May 1996, as 10 percent disabling.  The 
rating has been in effect under the provisions of Diagnostic 
Code 5020 of the Schedule, which is the diagnostic code that 
addresses synovitis and mandates that the rating for this 
type of condition is to be accomplished based on limitation 
of the function of the affected part, the same as with 
degenerative arthritis, as well as under the provisions of 
Diagnostic Code 5257 of the Schedule, which is the diagnostic 
code that addresses recurrent subluxation or lateral 
instability of the knee and which provides for a 10 percent 
rating when that type of impairment is slight in nature.  
See, 38 C.F.R. § 4.71a, Part 4, Diagnostic Codes 5020 and 
5257 (1999).

A 10 percent rating is also warranted for the symptomatic 
removal of the semilunar cartilage (Diagnostic Code 5259); 
limitation of the flexion of the leg to 45 degrees 
(Diagnostic Code 5260); limitation of the extension of the 
leg to 10 degrees (Diagnostic Code 5261); impairment of the 
tibia and fibula manifested by their malunion, with only 
slight knee or ankle disability (Diagnostic Code 5262); and 
for acquired genu recurvatum, of a traumatic origin, with 
weakness and insecurity in weight-bearing objectively 
demonstrated (Diagnostic Code 5263).  See, 38 C.F.R. § 4.71a, 
Part 4, Diagnostic Codes 5259, 5260, 5261, 5262 and 5263 
(1999).

A 20 percent rating is warranted for impairment of the knee 
manifested by moderate, recurrent subluxation or lateral 
instability (Diagnostic Code 5257); dislocation of the 
semilunar cartilage, with frequent episodes of locking, pain 
and effusion into the joint (Diagnostic Code 5258); 
limitation of the flexion of the leg to 30 degrees 
(Diagnostic Code 5260); limitation of the extension of the 
leg to 15 degrees (Diagnostic Code 5261); and impairment of 
the tibia and fibula that is manifested by their malunion, 
with moderate knee or ankle disability (Diagnostic Code 
5262).  38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5258, 5260, 
5261 and 5262 (1999).  And, again, the rating is also 
warranted when there is X-Ray evidence of the arthritic 
involvement of two or more major joints, or two or more minor 
joint groups, with occasional incapacitating exacerbations, 
but with no limitation of motion.  See, 38 C.F.R. § 4.71a, 
Part 4, Diagnostic Code 5003 (1999).

A 30 percent rating is warranted for ankylosis of the knee, 
at a favorable angle in full extension, or in slight flexion 
between 0 and 10 degrees (Diagnostic Code 5256); impairment 
of the knee manifested by severe, recurrent subluxation or 
lateral instability (Diagnostic Code 5257); limitation of the 
flexion of the leg to 15 degrees (Diagnostic Code 5260); 
limitation of the extension of the leg to 20 degrees 
(Diagnostic Code 5261); and impairment of the tibia and 
fibula that is manifested by their malunion, with marked knee 
or ankle disability (Diagnostic Code 5262).  38 C.F.R. 
§ 4.71a, Part 4, Diagnostic Codes 5256, 5257, 5260, 5261 and 
5262 (1999).

A 40 percent rating is warranted for ankylosis of the knee, 
in flexion between 10 and 20 degrees (Diagnostic Code 5256); 
limitation of extension of the leg to 30 degrees (Diagnostic 
Code 5261); and impairment of the tibia and fibula that is 
manifested by their nonunion, with loose motion, requiring 
brace (Diagnostic Code 5262).  38 C.F.R. § 4.71a, Part 4, 
Diagnostic Codes 5256, 5261, 5262 (1999).

Finally, a 50 percent rating would be warranted for ankylosis 
of the knee, in flexion between 20 and 45 degrees (Diagnostic 
Code 5256); and for limitation of the extension of the leg to 
45 degrees (Diagnostic Code 5261); while a 60 percent maximum 
rating would be warranted for extremely unfavorable ankylosis 
of the knee, in flexion at an angle of 45 degrees or more 
(Diagnostic Code 5256).  38 C.F.R. § 4.71a, Part 4, 
Diagnostic Codes 5256 and 5261 (1999).

In addition to the above, the Board notes that, while VA 
regulation specifically prohibits pyramiding, that is, the 
evaluation of the same disability under various diagnoses 
(see, 38 C.F.R. § 4.14 (1999)), the Court has clarified that 
separate ratings can be granted when the symptomatology is 
both distinct and separate, the critical element being that 
none of the symptomatology for any one of the conditions be 
duplicative of or overlapping with the symptomatology of the 
other conditions.  See, Esteban v. Brown, 6 Vet. App. 259, 
262 (1994).

Related to the above, and more to the point of the present 
matter, VA's General Counsel held, in a July 1997 precedent 
opinion, that VA's prohibition against pyramiding does not 
preclude the rating of a knee disorder under both the 
diagnostic code addressing instability of the knee 
(Diagnostic Code 5257), or any other diagnostic code "that 
does not appear to involve limitation of motion," and the 
diagnostic codes addressing arthritis, or osteoarthritis, of 
a musculoskeletal joint (Diagnostic Codes 5003 and 5010), as 
both sets of rating criteria refer to separate and distinct 
disabilities.  However, VA's General Counsel has also said 
that, for these separate ratings to be warranted, the 
arthritis has to be accompanied by evidence of limitation of 
motion severe enough to warrant at least a zero percent 
rating under Diagnostic Codes 5260 and/or 5261 or, as per the 
provisions of 38 C.F.R. § 4.59 (1999), by evidence of painful 
motion even when a range of motion is possible beyond the 
point when the pain sets in.  See, in this regard, VAOPGCPREC 
23-97 (Jul. 1, 1997); and, more recently, VAOPGCPREC 9-98 
(Aug. 14, 1998); see, also Hicks v. Brown, 8 Vet. App. 417, 
421 (1995).  Therefore, if, in the present case, it were 
shown that the service-connected disability of the left knee 
is both unstable and arthritic, then the veteran would be 
entitled to two separate ratings for the left knee based on 
the instability and the degenerative arthritis.

According to the report of the VA joints examination of 
February 1996, the veteran said that he injured his left knee 
while playing football during service in September 1993, that 
he was seen by a doctor and the knee was x-rayed but that no 
fracture was found, although he was told that he had a 
chipped patella, for which he said that he underwent left 
knee arthroscopy in October 1994, which included shaving and 
the removal of fragments.  The veteran also said that he had 
been having left knee pain, off and on, since 1993.  On 
examination, the left knee had no swelling, deformity or 
subluxation.  Flexion and extension of the left knee was 
between 0 and 115 degrees, as opposed to between 0 and 120 
degrees for the right knee.  There was crepitation over both 
patellae on range of motion, but more on the left side, and 
the veteran complained of pain on range of motion of the left 
knee.  There was no postural abnormality, nor a fixator 
deformity, and X-Rays of the left knee revealed no fracture 
or subluxation.  Chondromalacia of the left patella was 
listed as the pertinent diagnosis.

According to the report of a February 1996 VA X-Ray of the 
veteran's left knee, no fracture or effusion was identified, 
but there was mild degenerative spur formation noted along 
the medial aspect of the knee.  The impression was listed as 
minimal degenerative joint disease at the medial aspect of 
joint space.

The private medical report of March 1997 reveals complaints 
of left knee pain and objective findings of healed scars 
which were slightly sensitive, crepitus in the left knee, 
with some tenderness under the left patella, stable and 
intact ligaments, a negative McMurray's sign, no joint line 
tenderness, no joint effusion, normal motor strength, intact 
sensation, deep tendon reflexes that were 2+ and equal in all 
extremities and plantar responses down going bilaterally.  
The impression was listed as left knee pain, status post-
arthroscopy, likely with chondromalacia in the posterior 
aspect of the patella.

The report of VA X-Rays of the veteran's left knee that were 
obtained in March 1998 reveal the following objective 
findings and impression:

Report:  This reveals no evidence of 
fracture or dislocation.  There is 
evidence of small bony spurs projecting 
along the medial aspect of the tibial 
plateau.  There is sclerosis of the 
tibial plateau noted.  There is minimal 
narrowing of the knee joint noted.  The 
visualized soft tissue is normal.

Impression:  There is suggestion of 
minimal degenerative changes of the bones 
of the knee, especially in the medial 
tibial plateau, with minimal narrowing of 
the knee joint noted.

According to the report of the April 1998 VA joints 
examination, the veteran complained of left knee pain, 
locking and crepitus.  The pain was daily, it increased on 
days with cold weather and worsened on prolonged positioning.  
It also increased with driving.  It was noted that he had an 
elastic knee brace.  On examination, both knees had a full 
range of motion.  The left knee had crepitus, arthroscopic 
surgery scars, a medial scar and negative varus and valgus 
stress test, negative anterior draw, negative posterior draw, 
negative Lochman and negative McMurray's.  The assessment was 
listed as chondromalacia of the left knee.

At the outset, the Board notes that the diagnostic codes 
addressing ankylosis of the knee and impairment of the tibia 
and fibula (Diagnostic Codes 5256 and 5262) are not to be 
considered at this time because there is no evidence that the 
left knee is ankylosed or that there is malunion or nonunion 
of the tibia and fibula.

In considering the evidentiary record under the remaining 
applicable diagnostic codes, the Board finds that there is no 
competent evidence demonstrating that the service-connected 
left knee disability currently is productive of dislocation 
of the semilunar cartilage; limitation of the flexion to 30 
degrees or less; or limitation of the extension to 15 degrees 
or more.  Also, since there is no evidence of recurrent 
subluxation or lateral instability, the 10 percent rating 
that is now in effect has to be considered assigned based on 
degenerative arthritis, rather than based on instability, and 
a separate rating based on instability is simply not 
warranted because, again, there is no such instability.  The 
veteran is, however, hereby advised that, if he believes that 
this or any other service-connected disability has worsened 
in severity, he should feel free to submit another claim for 
an increased rating for that specific disability, plus he is 
also reminded that he is potentially entitled to a separate 
rating based on the arthroscopic surgery scars on the left 
knee, an issue that has been referred back to the RO for 
appropriate action.

In view of the above, the Board has no other recourse but to 
conclude that a rating exceeding 10 percent for the service-
connected left knee disability is not warranted because none 
of the schedular criteria required for any such higher 
ratings has been met.  The claim for that benefit has failed 
and the appeal must be denied.

Fourth Issue
Entitlement to a compensable disability evaluation for
the residuals of a left inguinal hernia repair:

The veteran contends that he is entitled to an increased 
rating for the service-connected residuals of a left inguinal 
hernia repair.

A review of the evidence of record reveals that the RO 
granted service connection for this disability in the May 
1996 rating decision based on the fact that the veteran 
underwent such a repair during service.  The current rating 
of zero percent was then assigned, under Diagnostic Code 7338 
of the Schedule, which is the diagnostic code that addresses 
inguinal hernias and which mandates for a noncompensable 
rating when the hernia is small and reducible, not productive 
of true hernia protrusion, or not operated, but remediable.  
See, 38 C.F.R. § 4.114, Part 4, Diagnostic Code 7338 (1999).

Diagnostic Code 7338 of the Schedule also provides for a 10 
percent rating for post-operative recurrent hernia, readily 
reducible and well supported by truss or belt; a 30 percent 
rating for a small inguinal hernia, post-operative and 
recurrent, or unoperated irremediable, not well supported by 
truss or not readily reducible; and for a maximum of 60 
percent rating for a large, postoperative and recurrent 
hernia that is not well supported under ordinary conditions 
and not readily reducible, when considered inoperable.  
38 C.F.R. § 4.114, Part 4, Diagnostic Code 7338 (1999).

The report of a VA general medical examination that the 
veteran underwent in February 1996 reveals complaints of pain 
in the left lower quadrant secondary to a 1995 inservice 
hernia repair.  It also reveals, as was noted by the RO in 
the rating decision of May 1996, that the veteran had a small 
transversal scar in the lower abdomen with normal color, 
asymptomatic, and which was productive of no acute pain to 
deep palpation.  The pertinent diagnosis was listed as slight 
tenderness on the left lower quadrant to deep palpation after 
laparoscopic hernia surgery of August 1995.

According to the report of a VA esophagus/hiatal hernia 
medical examination that was conducted in March 1998, the 
veteran had laparoscopic inguinal herniorrhaphy on the left 
side and reported some occasional sharp pain when making 
certain movements and a pulling sensation in the area of the 
surgery in the left inguinal region.  He also reported that 
he was having symptoms of a burning sensation and pain in the 
upper abdomen, symptoms that a physician had suspected 
represented a stomach ulcer, although no X-Rays or endoscopy 
had been done to confirm the diagnosis.  The veteran reported 
that he continued to have a burning sensation in the 
epigastric area, off and on, as well as an "acidy" feeling, 
and reported that he had lost about five pounds of weight in 
the last three weeks due to not eating well not because of an 
abnormal appetite but because he was afraid that whatever he 
ate might upset his stomach.

The above report also reveals that, on examination, the 
veteran was a well-developed, well-nourished individual who 
was in no apparent distress.  The abdomen was soft, nontender 
and had no masses or organomegaly.  Small scars of a 
laparoscopic procedure were noted in both lower quadrants of 
the abdomen, but an examination of the inguinal area 
indicated that he had no inguinal hernia at the time of the 
examination and no impulse was felt in the finger that was 
inserted into the superficial inguinal ring while the veteran 
coughed.  Genitalia appeared normal and test results, 
including those from an upper gastrointestinal series, were 
all negative.  In the impression part of this report, the 
subscribing examiner noted that "[h]e had [a] left inguinal 
herniorrhaphy done which appears to be under good control 
without any evidence o[f] recurrence" and that "[n]o other 
physical problems were identified."

As shown above, there is no competent evidence in the record 
demonstrating that the service-connected residuals of a left 
inguinal hernia repair currently are manifested by a 
recurrent hernia that is readily reducible and well supported 
by truss or belt or by a small or large post-operative hernia 
that is also recurrent, but not well supported by truss.  
Instead, as discussed above, the VA specialist who examined 
the veteran in April 1998 specifically said that he saw no 
evidence of the recurrence of the inguinal hernia that was 
repaired during service and that the condition appeared to be 
"under good control."

In view of the above, the Board has no other recourse but to 
conclude that a compensable rating for the service-connected 
residuals of a left inguinal hernia repair is not warranted 
because none of the schedular criteria required for any such 
higher ratings has been met.  The claim for that benefit has 
failed and the appeal must be denied.

Final consideration regarding the four claims on appeal:

The Board has carefully considered the question of whether 
the issues on appeal should be referred back to the RO for 
extra-schedular consideration under § 3.321(b)(1) but has 
decided against it, based on a finding that the present case 
certainly does not present a disability picture that is so 
exceptional or unusual as to render impractical the 
application of the regular standards.  This finding is based 
on the fact that there is no evidence of frequent periods of 
hospitalizations due to the service-connected disabilities 
and, while there is certainly evidence of interference with 
employment, it is felt that the ratings that are currently in 
effect, to include the 60 percent rating hereby granted for 
the cervical spine disability, adequately take into account 
any such industrial impairment.  Also, see, in this regard, 
38 C.F.R. § 4.1 (1999).


ORDER

1.  A 60 percent disability evaluation is granted for the 
service-connected cervical spine disability, and this grant 
is subject to the VA laws and regulations addressing the 
disbursement of VA funds.

2.  A disability evaluation in excess of 10 percent for the 
service-connected lumbosacral spine disability is denied.

3.  A disability evaluation in excess of 10 percent for the 
service-connected left knee disability is denied.

4.  A compensable disability evaluation for the service-
connected residuals of a left inguinal hernia repair is 
denied.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

